DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 31-35, 37-38, and 47-58 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 31, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: forming, prior to forming a metal in the first opening, a second dry film resist layer on the first dry film resist layer and over the first opening in the first dry film resist layer; wherein the first opening comprises an unfilled opening between the exposed surface of the substrate and a bottom surface of the second dry film resist layer; patterning the second dry film resist layer to form a second opening in the second dry film resist layer, wherein the second opening is aligned over the first opening; depositing a metal on the exposed surface, in the first opening, and in the second opening to form a metal pillar; and removing the first dry film resist layer and the second dry film resist layer, in combination with other claimed features, as recited in independent claim 31.  Claims 32-35, and 37-38 are dependent upon independent claim 31, and are therefore allowed. 
Regarding claim 47, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: patterning the second dry film resist layer to form a second opening in the second 
Regarding claim 53, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: patterning the second dry film resist layer to form a second opening in the second dry film resist layer, wherein the second opening is aligned over the first opening; forming, prior to depositing a metal in the first or second openings, a third dry film resist layer on the second dry film resist layer and over the second opening in the second dry film resist layer, wherein the first and second openings are between the surface of the substrate and a bottom surface of the third dry film resist film; patterning the third dry film resist layer to form a third opening in the third dry film resist layer, wherein the third opening is aligned over the first and second openings; depositing a metal in the first opening, the second opening, and the third opening to . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 26, 2022